Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 3-4, 6-11, 13-18, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-20 of U.S. Patent No. 9,788,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have the same scope of the patent.
Instant Application 
16,788,364
3, 8
4
6
7
9
10,15
11
13
14
16
17,22
18
20
21
23
U.S. Patent No. 9,788,908
1
2
3,4
5
6
8
9
10, 11
12
13
15
16
17,18
19
20


Instant Application 16,788,364
U.S. Patent No. 9,788,908
3. A computer-implemented method comprising employing at least one processor to execute instructions to:
generate a display of a graphical representation of a first ring of a synthetic external fixator superimposed on a display of a medical x-ray image, the medical x-ray image displaying a view 
generate a display of a first line segment extending along a first segment of the bone shown in the display of the medical x-ray image by detecting locations of corresponding graphical user input on the first segment of the bone shown in the display;
for each physical strut shown in the display of the medical x-ray image, receive strut user input entered graphically onto the display of the medical x-ray image, the strut user input representing locations of the physical strut relative to the first physical ring and the second physical ring;
generate a strut line segment for each physical strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of 
generate a bone deformity correction plan specifying for each physical strut a sequence of strut lengths to be used in a bone deformity correction treatment.

generate a display of an ellipse superimposed on a display of at least one digital medical image, the at least one digital medical image displaying a view of a patient's anatomical structure, the 
 generate a display of a first line segment extending along an axis of a first bone segment 
shown in the display of the at least one digital medical image by detecting locations of corresponding bone segment graphical user input;  
for each strut, receive strut attachment point user input representing a first actual point of 
attachment of the strut to the first ring and a second actual point of attachment of the strut to the second ring;  
generate a strut line segment for each strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of struts in 
the digital medical image;  and 
generate a bone deformity correction plan 




4. The method of claim 3, wherein the graphical user input on the first segment of the bone shown in the display includes mouse clicks at opposite end portions of the first segment of the bone shown in the display of the medical x-ray image.
2.  The method of claim 1, wherein the bone segment graphical user input includes mouse clicks at opposite ends of the first bone segment shown in the display of the at least one digital medical image.
6. The method of claim 5, wherein the first point of attachment of the physical strut to the first physical ring is (i) a hole in the first physical ring or (ii) an intermediary piece of hardware coupled to the first physical ring.
3.  The method of claim 1, wherein the first actual point of attachment of the strut to the first ring is a hole in the first ring.

4.  The method of claim 1, wherein the first actual point of attachment of the strut to the first ring is 

5.  The method of claim 4, wherein the intermediary piece of hardware is a ring drop device adapted to position a corresponding one of the struts a predefined distance from the first ring.
9. The method of claim 8, wherein the displayed ellipse is displayed simultaneously with the strut line segments.
6.  The method of claim 1, wherein the display of the ellipse superimposed on the display of at least one digital medical image is displayed simultaneously with the strut line segments.
10. A computer system comprising at least one microprocessor configured to execute instructions to:
generate a display of a graphical representation of a first ring of a synthetic external fixator superimposed on a display of a medical x-ray image, the medical x-ray image displaying a view of a patient's bone, the graphical representation of the first ring representing a first physical ring of a physical external fixator attached to the 
generate a display of a first line segment extending along a first segment of the bone shown in the display of the medical x-ray image by detecting locations of corresponding graphical user input on the first segment of the bone shown in the display;
for each physical strut shown in the display of the medical x-ray image, receive strut user input entered graphically onto the display of the medical x-ray image, the strut user input representing locations of the physical strut relative to the first physical ring and the second physical ring;
generate a strut line segment for each physical strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of physical struts shown in the medical x-ray image; and


generate a display of an ellipse superimposed on a display of at least one digital medical image, the at least one digital medical image displaying a view of a patient's anatomical structure, the ellipse being a graphical representation of a first ring of a synthetic external fixator representing a physical external fixator attached to the patient's 
generate a display of a first line segment extending along an axis of a first bone segment shown in the display of the at least one digital medical image by detecting locations of corresponding bone segment graphical user input; 
 for each strut, receive strut attachment 
point user input representing a first actual point of attachment of the strut to the first ring and a second actual point of attachment of the strut to the second ring;  
generate a strut line segment for each strut and displaying the strut line segment on the display such that the strut line segment overlies a 
corresponding one of the plurality of struts in the digital medical image;  and 
generate a bone deformity correction plan specifying for each strut a sequence of strut lengths to be used in a bone deformity correction treatment.


11. The computer system of claim 10, wherein the graphical user input on the first segment of the bone shown in the display includes mouse clicks at opposite end portions of the first segment of the bone shown in the display of the medical x-ray image.
9.  The computer system of claim 8, wherein the bone segment graphical user input includes mouse clicks at opposite ends of the first bone segment shown in the display of the at least one digital medical image.
13. The computer system of claim 12, wherein the first point of attachment of the physical strut to the first physical ring is (i) a hole in the first physical ring or (ii) an intermediary piece of hardware coupled to the first physical ring.
10.  The computer system of claim 8, wherein the first actual point of attachment of the strut to the first ring is a hole in the first ring.

11.  The computer system of claim 8, wherein the first actual point of attachment of the strut to the first ring is via an intermediary piece of hardware coupled to the first ring.

12.  The computer system of claim 11, wherein the intermediary piece of hardware is a ring drop device adapted to position a corresponding one of the struts a predefined distance from the first ring.
16. The computer system of claim 15, wherein the displayed ellipse is displayed simultaneously with the strut line segments.
13.  The computer system of claim 8, wherein the display of the ellipse superimposed on the display of at least one digital medical image is displayed simultaneously with the strut line segments.
17. A non-transitory computer-readable medium encoding instructions which, when executed by a microprocessor of a computer system, cause the computer system to:
generate a display of a graphical representation of a first ring of a synthetic external fixator superimposed on a display of a medical x-ray image, the medical x-ray image displaying a view of a patient's bone, the graphical representation of the first ring representing a first physical ring of a physical external fixator attached to the patient's bone, the physical external fixator also including a second physical ring and a plurality of 
generate a display of a first line segment extending along a first segment of the bone shown in the display of the medical x-ray image by detecting locations of corresponding graphical user input on the first segment of the bone shown in the display;
for each physical strut shown in the display of the medical x-ray image, receive strut user input entered graphically onto the display of the medical x-ray image, the strut user input representing locations of the physical strut relative to the first physical ring and the second physical ring;
generate a strut line segment for each physical strut and displaying the strut line segment on the display such that the strut line segment overlies a corresponding one of the plurality of physical struts shown in the medical x-ray image; andgenerate a bone deformity correction plan specifying for each physical strut a sequence of 

generate a display of an ellipse superimposed on a display of at least one digital medical image, the at least one digital medical image displaying a view of a patient's anatomical structure, the ellipse being a graphical representation of a first ring of a synthetic external fixator representing a physical external fixator attached to the patient's anatomical structure, the physical external fixator 
generate a display of a first line segment extending along an axis of a first bone segment shown in the display of the at least one digital medical image by detecting locations of corresponding bone segment graphical user input;  for each strut, receive strut attachment 
point user input representing a first actual point of attachment of the strut to the first ring and a second actual point of attachment of the strut to the second ring; 
generate a strut line segment for each strut and displaying the strut line segment on the display such that the strut line segment overlies a 
corresponding one of the plurality of struts in the digital medical image;  and 
generate a bone deformity correction plan specifying for each strut a sequence of strut lengths to be used in a bone deformity correction treatment.


18. The non-transitory computer-readable medium of claim 17, wherein the graphical user input on the first segment of the bone shown in the display includes mouse clicks at opposite end portions of the first segment of the bone shown in the display of the medical x-ray image.
16.  The non-transitory computer-readable medium of claim 15, wherein the bone segment graphical user input includes mouse clicks at opposite ends of the first bone segment shown in the display of the at least one digital medical image.
20. The non-transitory computer-readable medium of claim 19, wherein the first point of attachment of the physical strut to the first physical ring is (i) a hole in the first physical ring or (ii) an intermediary piece of hardware coupled to the first physical ring.
17.  The non-transitory computer-readable medium of claim 15, wherein the first actual point of attachment of the strut to the first ring is a hole in the first ring.

18.  The non-transitory computer-readable medium of claim 15, wherein the first actual point of attachment of the strut to the first ring is via an intermediary piece of hardware coupled to the first ring.

19.  The non-transitory computer-readable medium of claim 18, wherein the intermediary piece of hardware is a ring drop device adapted to position a corresponding one of the struts a predefined distance from the first ring.
23. The non-transitory computer-readable medium of claim 22, wherein the displayed ellipse is displayed simultaneously with the strut line segments.
20.  The non-transitory computer-readable medium of claim 15, wherein the display of the ellipse superimposed on the display of at least one digital medical image is displayed simultaneously with the strut line segments.


The limitations of claim 3 of the present application not taught by claim 1 of U.S. Patent No. 9,788,908 are “medical x-ray image” and “a patient's bone”; however, Nikonovas discloses in paragraph [0024-0025], “The images 126, 128 can be x-ray images captured by a single repositionable x-ray imager 130… At step 306, imaging scene parameters pertaining to fixator 100, the bone segments 102, 104, imager(s) 130, and image capturing devices 127, 129 are obtained”.
All the elements of claim 1 are known in the U.S. Patent No. 9,788,908 and Nikonovas. Therefore, claim 3 of the present application would have been obvious to a person of ordinary skill in the art at the time of the invention to include in U.S. Patent No. 9,788,908 a method with the teaching of Nikonovas’s x-ray images and bone segment in order to facilitate realigning the bone segments through adjustments to the fixator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.